UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1267


In re: DONNIE WAYNE SHEFFIELD,

                Petitioner.



    On Petition for Writ of Mandamus.       (4:07-cr-00769-TLW-1)


Submitted:   April 19, 2012                  Decided:   April 27, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Wayne Sheffield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie      Wayne   Sheffield    petitions      for   a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion for recusal of the district judge.                 He seeks an

order from this Court directing the district court to act.                   Our

review of the district court’s docket reveals that the district

court recently denied the recusal motion.             Accordingly, because

the district court has recently adjudicated the motion as to

which Sheffield complained of undue delay, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with    oral   argument    because   the   facts     and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                     2